Citation Nr: 1429825	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  10-14 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Whether the Veteran is competent for Department of Veterans Affairs (VA) benefits purposes to handle disbursement of funds under the provisions of 38 C.F.R. § 3.353.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Counsel
INTRODUCTION

The Veteran served on active duty from January 1968 to January 1970.

This matter initially came before the Board of Veterans' Appeals (Board) from a December 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  In that decision, the RO determined that the Veteran was not competent to handle disbursement of funds.

In November 2013, the Board remanded this matter to schedule the Veteran for a Board hearing before a Veterans Law Judge.

The Veteran testified before the undersigned at an April 2014 videoconference hearing at the RO.  A transcript of the hearing has been associated with his claims folder.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal.  The documents in this file have been reviewed and considered as part of this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran reported during the April 2014 hearing that he received regular treatment at the Northampton VA Medical Center and the VA outpatient clinic in Springfield, Massachusetts.  The most recent VA treatment records in the claims file are from the VA Connecticut Healthcare System and the VA Central Western Massachusetts Healthcare System and are dated to September 2008 and August 2005, respectively.  

Thus, it appears that there are additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any additional relevant records.  See 38 U.S.C.A. § 5103A(b),(c) (West 2002); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

Moreover, following a March 2010 statement of the case, additional evidence has been associated with the paperless records in the Virtual VA system which is relevant to the issue on appeal.  These records include reports of VA field examinations dated in March 2010, March 2012, and March 2014 and a March 2014 VA neurobehavioral examination report.  As pertinent evidence was received subsequent to the March 2010 statement of the case and as this evidence was not considered by the AOJ, the Board is required to remand the issue on appeal for issuance of the necessary supplemental statement of the case.  See 38 C.F.R. § 20.1304 (2013) (providing that the Board cannot consider evidence in the first instance unless the appellant waives initial consideration by the AOJ).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all records of the Veteran's treatment from the VA Connecticut Healthcare System dated from September 2008 through the present, from the VA Central Western Massachusetts Healthcare System dated from August 2005 through the present, and from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the claims file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

2.  If the benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case that considers all additional relevant evidence received since the March 2010 statement of the case (including, but not limited to, the reports of VA field examinations dated in March 2010, March 2012, and March 2014 and the March 2014 VA neurobehavioral examination report).  After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


